Citation Nr: 1001200	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for frostbite residuals of 
both feet, the fingertips of both hands, and both ears.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1979 to 
June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, and a November 2005 rating decision of the 
VA RO in Sioux Falls, South Dakota, denying service 
connection for frostbite residuals of both feet, the 
fingertips of both hands, and both ears.  In February 2006, 
the Veteran submitted a notice of disagreement (NOD) and 
subsequently perfected his appeal in June 2006.  His case is 
currently under the jurisdiction of the RO in Sioux Falls, 
South Dakota.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
frostbite residuals of both feet, the fingertips of both 
hands, and both ears are the result of a disease or injury in 
active duty service.


CONCLUSION OF LAW

Frostbite residuals of both feet, the fingertips of both 
hands, and both ears were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
June 2004 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio at 187.
Further, a March 2006 letter informed the Veteran of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran underwent a VA cold 
injury protocol examination in October 2004 and the results 
from that examination have been included in the claims file 
for review.  The examination involved a review of the claims 
file, a thorough examination of the Veteran, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examination is adequate for determining 
service connection for frostbite residuals of both feet, the 
fingertips of both hands, and both ears.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Given the foregoing, the Board finds that VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
Veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds.



II. Merits of the Claim

The Veteran claims that he has frostbite residuals of both 
feet, the fingertips of both hands, and both ears as a result 
of his active military service.  Specifically, he contends 
that he was treated for frostbite in service and is now 
experiencing numbness and pain as a result of frostbite.  He, 
therefore, believes that service connection is warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of the medical evidence of record does not show the 
Veteran has a current diagnosis of frostbite residuals of 
both feet, the fingertips of both hands, and both ears.  
Specifically, the October 2004 VA cold injury protocol 
examination report noted that the Veteran was treated in 
service for frostbite and that he did not currently have any 
objective residuals of his inservice frostbite.  While the 
examiner diagnosed the Veteran with neuropathy, onymychosis, 
and callus formations of the great toes due to diabetes 
mellitus, he did not conclude that the Veteran had a 
disability related to frostbite residuals.  As a lay person, 
the Veteran is not competent to diagnose the disorder at 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Without medical evidence of a current diagnosis of frostbite 
residuals of both feet, the fingertips of both hands, and 
both ears, the Veteran does not meet the first requirement of 
Hickson.  See Hickson, supra.  Thus, service connection for 
frostbite residuals of both feet, the fingertips of both 
hands, and both ears may not be granted.  See Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Accordingly, the Board finds that the claim of entitlement to 
service connection for frostbite residuals of both feet, the 
fingertips of both hands, and both ears must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for frostbite residuals of 
both feet, the fingertips of both hands, and both ears is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


